PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                      No. 20-2494
                     _____________

            UNITED STATES OF AMERICA

                            v.

                     JAMEL HURTT,
                                Appellant
                    _______________

      On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
                   (D.C. No. 2:19-cr-196)
          District Judge: Hon. Gene E.K. Pratter
                     _______________

                        Argued
                      May 14, 2021

Before: McKEE, JORDAN, and FUENTES, Circuit Judges.

                  (Filed: April 13, 2022)
                    _______________

Leigh M. Skipper
Brett G. Sweitzer [ARGUED]
Federal Community Defender Office for
the Eastern District of Pennsylvania
601 Walnut Street, Ste. 540 West
Philadelphia, PA 19106
      Counsel for Appellant
Matthew T. Newcomer [ARGUED]
Office of United States Attorney
615 Chestnut Street, Ste. 1250
Philadelphia, PA 19106
      Counsel for Appellee
                      _______________

                 OPINION OF THE COURT
                     _______________

McKEE, Circuit Judge.

        We are asked to decide whether police officers
violated the Fourth Amendment when they seized Jamel Hurtt
during the course of a traffic stop of a truck in which he was a
passenger. Upon stopping the truck, the officers proceeded to
investigate whether the driver was intoxicated. Hurtt was
arrested for illegal possession of a firearm when one of the
officers involved in the stop discovered he was carrying a
gun. For the reasons that follow, we hold that the District
Court erred in denying Hurtt’s motion to suppress the
evidence that was obtained during that stop, and we remand
for further proceedings consistent with this opinion.

                        I.     Background
        Around 2:00 a.m. on February 23, 2019, Philadelphia
Police Officers Lance Cannon and Daniel Gonzalez were
patrolling North Philadelphia’s 35th District, an area both
officers described as “very violent.”1 They saw a two-door
pickup truck roll through a stop sign and fail to signal a turn.2
After they pulled the truck over, Officer Cannon approached
the truck on the driver’s side and Gonzalez approached on the
passenger’s side.3 Three people were in the truck: a driver, a
front seat passenger, and, in the backseat, Jamel Hurtt.4
        The driver and front seat passenger both rolled down
their windows. As Cannon collected the license, registration,
and keys from the driver, the officers smelled alcohol.5 The

1
  App. at 34, 38–39, 146, 148–49.
2
  App. at 35–36, 39, 146–147, 149.
3
  App. at 35, 39, 94–95, 146–47.
4
  App. at 40, 151.
5
  App. at 40–41, 114, 151, 169.
                                2
front seat passenger was heavily intoxicated and voluble, and
Hurtt, from behind, attempted to calm and quiet him.6 When
Cannon asked the intoxicated passenger for identification,
Hurtt volunteered his as well.7 The officers asked the driver
to step out for a sobriety test.8 He complied and left the door
open as he got out of the truck. Uninvited and without
apparent justification, Cannon then “physically [went] into
[the truck], partially put[ting his] body into the cabin of the
truck” through the open door.9 He eventually climbed further
into the truck, placing both knees on the driver’s seat.10
During the subsequent suppression hearing, he explained that
he did so for the purpose of “engag[ing]” with the
passengers.11
         While inside, Cannon “look[ed] around” and pointed
his flashlight “back and forth around the vehicle.”12 He
testified that the inside was messy, with tools strewn about
and a five-gallon bucket on the driver-side rear seat.13 While
still inside the truck, he noticed that the front seat passenger
was trying to divert attention away from Hurtt “by making
some kind of movement or sound or something.”14 Cannon
instructed the two passengers to keep their hands visible three
times,15 but they did not comply and kept putting their hands
in their pockets or the front of their pants as they complained
of the cold February weather.16 Cannon then got out of the
truck and began walking around to the passenger side. At
some point, “[r]ight before [he] walked around, [he] knew
[he] needed to get them out of the [truck].”17 After he walked
around the front of the truck to the passenger’s side, Cannon
ordered the front seat passenger out.18

6
  App. at 44, 152.
7
  App. at 187–88.
8
  App. at 41, 60, 114, 155, 191, 194, 201, 210.
9
  App. at 43, 116–17; Video at 2:43.
10
   App. at 119; Video at 2:52.
11
   App. at 43–44.
12
   App. at 117, 119; Video at 3:13.
13
   App. at 43, 48, 119.
14
   App. at 44.
15
   App. at 43–45, 136–37.
16
   App. at 43–45, 132–33.
17
   App. at 46.
18
   Video at 4:54–56.
                               3
        While Cannon was inside the truck, Gonzalez was
administering the field sobriety test to the driver behind the
tailgate of the truck.19 He asked a series of questions about
what the driver had been drinking, where he worked, and who
the passengers were.20 As Gonzalez was conducting this
inquiry, he did not appear to notice, at first, that Cannon was
inside the truck.21 However, Gonzalez did eventually notice
that Cannon was inside the truck after he (Gonzalez) had
questioned the driver for about a minute.22 When Gonzalez
noticed Cannon and the predicament he had placed himself in
by placing his body inside the truck, Gonzalez paused his
sobriety check out of concern for Cannon’s safety.23
Gonzalez testified:
        It was 2 o’clock in the morning. My partner has
        two unknown occupants in the vehicle. So [the]
        first thing in my mind was to put [the driver] in
        the back of [the patrol car] and get back to my
        partner, try to clear the two males[, i.e., the
        passengers,] before we could get back to doing
        the field sobriety test.24

Although he had not yet run the driver’s license or vehicle
identification, or finished the sobriety test, Gonzalez put the
driver in the patrol car and went to help clear the
passengers.25 He reached the truck a little more than a minute
after pausing his investigation, at which point Cannon had
begun getting the front seat passenger out of the truck.26
        At the same time, while still in the truck, Hurtt turned
his back to Cannon and reached toward the tool bucket on the
seat next to him.27 Cannon immediately instructed him to
show his hands; Hurtt responded by putting his hands up and
saying, “I’m cool.”28 During that exchange, Gonzalez was

19
   App. at 41, 43, 153–54, 191.
20
   Video at 2:30–3:15.
21
   Video at 3:33.
22
   Video at 3:39.
23
   Video at 3:30–48.
24
   App. at 156–57.
25
   App. at 155–57.
26
   Video at 4:55.
27
   App. at 46, 48.
28
   App. at 12, 47.
                               4
helping the intoxicated front seat passenger get out of the
truck.29 Hurtt then reached for the bucket a second time, but
Cannon caught his arm ordered him out of the truck.30 Hurtt
complied. Cannon then searched him and found a loaded
handgun in his waistband.31
        The officers then summoned a backup patrol car and
arrested Hurtt. Thereafter, Hurtt made several statements to
the officers during a conversation that occurred without any
Miranda warnings.32 After Hurtt was placed in the backup
patrol car, Gonzalez determined that the driver was not
legally intoxicated.33 Although a computer check revealed
that his driver’s license had been suspended, the officers
permitted him and the front seat passenger to drive away
without issuing any citations.34 The road-side incident, as
captured by Gonzalez’s body camera, lasted sixteen minutes
and thirty-three seconds from start to finish. The video
mirrors the District Court’s factfinding.
        A federal grand jury subsequently indicted Hurtt on
one count of being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1).35 Before trial, Hurtt
moved to suppress the seized handgun and ammunition. He
made several arguments in support of his motion to suppress.
He argued that Gonzalez could have completed the sobriety
test sooner and that the officers strayed from a lawful traffic
stop when Cannon entered the truck and searched him.36 He
also argued that, even if the stop were extended lawfully, the
officers lacked reasonable suspicion to search him because
there was no bulge in his waistband and because Cannon’s
“furtiveness” testimony was not credible.37 The District
Court rejected all of these arguments.

29
   App. at 47, 123–24, 160.
30
   App. at 48, 50.
31
   App. at 50–51, 207.
32
   The admissibility of those statements is not at issue in this
appeal.
33
   App. at 54–56, 166, 182–83.
34
   App. at 135, 167, 205–06.
35
   App. at 3.
36
   App. at 14.
37
   App. at 14. Hurtt did not, however, argue that Cannon
performed an illegal search by entering the truck, perhaps

                                5
        The District Court reasoned that “the evidence
show[ed] that neither the traffic stop nor the DUI
investigation had ended when Officer Cannon searched Mr.
Hurtt.”38 The Court credited Gonzalez’s testimony that he
placed the driver in the cruiser so that he (Gonzalez) could
help ensure Cannon’s safety.39 The Court then reasoned that
Cannon conducted a lawful search because he “was justified
in looking into the vehicle to maintain the safety of the
officers and passengers during the open investigations.”40
The Court further held that the search of Hurtt was “part of a
lawful extension of the traffic stop” because Hurtt engaged in
“evasive and non-compliant conduct[, which] constituted . . .
traffic-related ‘safety concerns.’”41 Finally, the Court
concluded that, “even if the traffic stop was not lawfully
extended (which it was), . . . the officers did have reasonable
suspicion to conduct the frisk of Mr. Hurtt[,]” based on his
“evasive or furtive conduct.”42
        Hurtt ultimately pled guilty but preserved his ability to
appeal the denial of his motion to suppress.43 He was
sentenced to four years’ imprisonment, followed by three
years of supervised release.44 This timely appeal followed.

                        II.    Discussion45

because the vehicle did not belong to him, and he thus did not
have “a legitimate expectation of privacy.” Rakas v. Illinois,
439 U.S. 128, 148–49 (1978).
38
   App. at 15.
39
   App. at 15.
40
   App. at 15–16.
41
   App. at 16.
42
   App. at 16 (citing United States v. Moorefield, 111 F.3d 10,
14 (3d Cir. 1997)).
43
   Transcript of Change of Plea Hearing at 21, 42, United
States v. Hurtt, No. 19-cr-196 (E.D. Pa.).
44
   App. at 4–5.
45
   The District Court had jurisdiction under 18 U.S.C. § 3231.
We have jurisdiction under 28 U.S.C. § 1291. In reviewing
the denial of a motion to suppress, we exercise plenary review
over the District Court’s legal conclusions and review factual
findings for clear error. United States v. Garner, 961 F.3d
264, 269 (3d Cir. 2020). Whether a traffic stop was

                                6
        A traffic stop, even if brief and for a limited purpose,
“constitutes a ‘seizure’ of ‘persons’ within the meaning of
[the Fourth Amendment].”46 Such a seizure does not violate
the Fourth Amendment, however, if it is reasonable.47 A
police officer’s decision to stop a vehicle is reasonable if he
or she “ha[s] probable cause to believe that a traffic violation
has occurred.”48 Any subsequent investigation “must be
‘reasonably related in scope to the’” reasons for the stop.49
Even if an officer lawfully stops a suspect at first, “it could
become ‘unreasonable,’ and thus violate the Constitution’s
proscription [against unreasonable searches and seizures], at
some later time.”50 If an extension of a stop prolongs it
“beyond the time reasonably required to complete th[e]
mission of issuing a ticket for the violation,” the resulting
delay must be supported by reasonable suspicion.51 When
reviewing an allegation that a traffic stop started out properly
but later was improperly extended, we “look[] to the facts and
circumstances confronting [the officer] to determine whether
his or her actions during the stop were reasonable.”52
         In Rodriguez v. United States, the Supreme Court
established a test for judging the lawfulness of an extension
of a traffic stop. There, the Court held that “a police stop
exceeding the time needed to handle the matter for which the
stop was made violates the Constitution’s shield against


unlawfully extended is a question of law. See id. at 271–72.
When reviewing a Fourth Amendment suppression ruling,
“[w]e view the evidence presented in the light most favorable
to the District Court’s ruling.” United States v. Clark, 902
F.3d 404, 409 (3d Cir. 2018).
46
   Clark, 902 F.3d at 409 (alteration in original) (quoting
Whren v. United States, 517 U.S. 806, 809–10 (1996)).
47
   See Whren, 517 U.S. at 810 (“An automobile stop is thus
subject to the constitutional imperative that it not be
‘unreasonable’ under the circumstances.”).
48
   Id.
49
   Berkemer v. McCarty, 468 U.S. 420, 439 (1984) (quoting
United States v. Brignoni-Ponce, 422 U.S. 873, 881 (1975)).
50
   Clark, 902 F.3d at 409.
51
   Rodriguez v. United States, 575 U.S. 348, 350–51 (2015)
(alteration in original) (citation omitted).
52
   Clark, 902 F.3d at 409.
                               7
unreasonable seizures.”53 Thus, “a seizure justified only by a
police-observed traffic violation, . . . ‘becomes unlawful if it
is prolonged beyond the time reasonably required to complete
the mission.’”54
       We considered that test at length in United States v.
       55
Green. There, we held that “[a]n unreasonable extension
occurs when an officer, without reasonable suspicion, diverts
from a stop’s traffic-based purpose to investigate other
crimes.”56 The required inquiry proceeds in two stages: “we
must first determine [if and] when the stop was ‘measurably
extend[ed]’”; and second, “[a]fter determining when the stop
was extended—the ‘Rodriguez moment,’ so to speak—we
can assess whether the facts available . . . at that time were
sufficient to establish reasonable suspicion.”57 After the
Rodriguez moment, “nothing later in the stop can inform our
reasonable suspicion analysis.”58 In short, we ask whether the
mission of the traffic stop was continuously carried out before
the discovery of evidence giving rise to a reasonable
suspicion of criminality. Any break in that mission taints the
stop because it is the result of an unreasonable delay.59
       By way of background, before Rodriguez, courts
disagreed on “whether a de minimis extension of a traffic stop
to allow time for a [canine drug] sniff would pass

53
   Rodriguez, 575 U.S. at 350.
54
   Id. at 350–51 (cleaned up).
55
   897 F.3d 173 (3d Cir. 2018).
56
   Id. at 179.
57
   Id. (second alteration in original).
58
   Id. at 182.
59
   See, e.g., Garner, 961 F.3d at 271–72 (holding that there
was no unlawful extension of the traffic stop because the
officer “had reasonable suspicion to extend the stop based on
information he obtained during the first few minutes of the
traffic stop”); Yoc-Us v. Att’y Gen., 932 F.3d 98, 105–06 (3d
Cir. 2019) (holding that the officer was justified for first
stopping the van for speeding but that it was an unlawful
extension to investigate the immigration status of the
passengers); Clark, 902 F.3d at 410–11 (questioning the
passenger after receiving information from dispatch
impermissibly extended the stop because the traffic stop’s
mission “to address the traffic violation that warranted the
stop” was complete).
                               8
constitutional muster.”60 Rodriguez answered that question
by holding that “unrelated inquiries” resulting in even a de
minimis extension are unlawful if not supported by reasonable
suspicion.61 Determining the “relatedness” of any given
action to the basic mission of investigating a traffic violation
requires assessing whether the action was something
ordinarily incident to a traffic stop.62 Such actions normally
include “checking the driver’s license, determining whether
there are outstanding warrants against the driver, and
inspecting the automobile’s registration and proof of
insurance.”63 In performing these on-mission tasks,
“[o]fficers should be reasonably diligent,” and “the best
indication of whether an officer has been reasonably diligent
is by ‘noting what the officer actually did and how he [or she]
did it.’”64
        When evaluating whether an officer was on-mission,
we consider the “‘legitimate and weighty’ interest in officer
safety” and thus will tolerate additional intrusions, such as
forcing a driver to get out of a vehicle.65 This interest,
“[u]nlike a general interest in criminal enforcement, . . . stems
from the mission of the stop itself.”66
        However, police may not vary from the original
mission and thereby create an exigency to support the
resulting delay and any subsequent arrest. This police-created
exigency doctrine prevents the government from deliberately
creating its own exigent circumstances to justify otherwise



60
   Green, 897 F.3d at 179.
61
   575 U.S. at 355 (citation omitted).
62
   See id.
63
   Id.; Garner, 961 F.3d at 271. The Supreme Court
contrasted these types of inquiries with a dog sniff, which “is
a measure aimed at ‘detect[ing] evidence of ordinary criminal
wrongdoing.’” Rodriguez, 575 U.S. at 355 (alteration in
original) (quoting City of Indianapolis v. Edmond, 531 U.S.
32, 40–41 (2000)).
64
   United States v. Yusuf, 993 F.3d 167, 182 (3d Cir. 2021)
(quoting Rodriguez, 575 U.S. at 357).
65
   Rodriguez, 575 U.S. at 356 (quoting Pennsylvania v.
Mimms, 434 U.S. 106, 110–11 (1977) (per curiam)).
66
   Id.
                               9
unconstitutional intrusions.67 Rodriguez reasoned that
“‘safety precautions taken in order to facilitate’ investigation
of other crimes are not justified as part of a routine traffic
stop.”68 Therefore, an officer cannot create a safety concern
while off-mission and then rely upon that concern to justify a
detour from the basic mission of the traffic stop. The
limitations of the Fourth Amendment simply do not tolerate
intrusions stemming from a detour from a lawful inquiry that
is justified only by an exigency which police themselves have
created. Moreover, mere presence in a high-crime area
obviously does not, without more, justify an otherwise
unconstitutional intrusion.69 It therefore follows that presence
in a high-crime area alone cannot justify a safety concern that
would excuse deviating from the original purpose of the
detention.
        Citing Rodriguez, Hurtt argues that the police
improperly extended the traffic stop.70 More particularly, he
contends that “[t]he lawful mission of the stop here was to
investigate a traffic violation and possible DUI” but the
“[p]olice detoured from that mission early in the stop, when
they searched the truck, conducted unrelated questioning of
its driver, and paused the DUI investigation.”71 “[T]hat
detour,” Hurtt claims, “added time to the stop and was not
independently justified, [and therefore] the stop was
unlawfully extended.”72 For this reason, he argues, the
“subsequently discovered evidence of [his] unlawful gun
possession must be suppressed.”73
        We thus must determine the Fourth Amendment
implications of these two officers acting in concert in the
dead of night in a high-crime neighborhood, simultaneously
concerned with investigating a traffic violation and
maintaining each other’s safety.

67
   See Kentucky v. King, 563 U.S. 452, 461 (2011); United
States v. Coles, 437 F.3d 361, 366 (3d Cir. 2006).
68
   Green, 897 F.3d at 182 (quoting Rodriguez, 575 U.S. at
356).
69
   Illinois v. Wardlow, 528 U.S. 119, 124 (2000); Brown v.
Texas, 443 U.S. 47, 52 (1979).
70
   Appellant Br. at 28.
71
   Id. at 19.
72
   Id.
73
   Id.
                              10
       A.     Officer Gonzalez questions the driver during
              his sobriety test.

        Hurtt first alleges that the Rodriguez moment—again,
the moment that a stop is unjustifiably delayed—occurred
when Gonzalez questioned the driver at the outset of the
sobriety investigation.74 We disagree. Gonzalez’s questions
were all directly related to the sobriety inquiry.
        After taking the driver behind the truck, Gonzalez
began asking questions about the driver’s occupation and the
identities of the truck’s passengers.75 He also asked where
they were going and the distance to their destination. Finally,
he explained why the driver had been pulled over in the first
place.76 The conversation with the driver did not prolong the
stop because it was part of Gonzalez’s inquiry into the
driver’s sobriety. The truck was stopped precisely to allow
such an investigation. The resulting inquiry appropriately
included a general discussion to determine whether the driver
was confused, disoriented, or otherwise cognitively impaired.

       B.     Officer Gonzalez pauses his sobriety
              investigation.

        Hurtt next suggests an alternative Rodriguez moment
occurred when Gonzalez paused his conversation with the
driver to focus on what Cannon was doing in the truck.77
Although the resulting delay in the field sobriety test was
brief, we agree that it improperly extended this traffic stop
and the subsequent search of Hurtt was inconsistent with the
limitations imposed by Rodriguez.
        It is uncontested that the initial “mission” of the traffic
stop was the DUI investigation of the driver of the truck.
While Gonzalez conducted the on-mission field sobriety test,
Cannon entered the truck and kneeled on the front seat,
putting himself in a very vulnerable position. Consequently,
Gonzalez had to interrupt—indeed he stopped—his attempt to
determine the sobriety of the driver for the purpose of
ensuring Cannon’s safety. At that point, neither officer had

74
   Id. at 28–29.
75
   App. at 154–55.
76
   Video at 3:00–3:33.
77
   Appellant Br. at 29.
                                11
reasonable suspicion to search Hurtt.78 Without reasonable
suspicion, an inquiry resulting in an extension of the traffic

78
   At oral argument, and only in response to questioning by
the panel, the government attempted to argue that Cannon had
developed reasonable suspicion of criminal activity before
Gonzalez paused the sobriety test. Oral Arg. Tr. at 44–46.
We need not determine whether Cannon had reasonable
suspicion to search Hurtt before Gonzalez paused the DUI
inquiry because the government never raised that argument
until questioned about it at oral argument. See Pichler v.
UNITE, 542 F.3d 380, 396 n.19 (3d Cir. 2008) (“UNITE
failed to raise this argument at all before the District Court or
in any of the briefs before this Court, and only raised the
argument for the first time during oral argument. . . . [W]e
will consider this argument waived and will not address it.”);
United States v. Burke, 504 U.S. 229, 246 (1992) (Scalia, J.,
concurring in the judgment) (“The rule that points not argued
will not be considered . . . at least in the vast majority of
cases, distinguishes our adversary system of justice from the
inquisitorial one.”). Nevertheless, this argument would likely
fail because the video evidence and Cannon’s own testimony
indicate that he did not have reasonable suspicion before
Gonzalez paused the test. Each time Cannon discussed when
he decided to search the truck’s passengers, he linked his
decision to his walking around to the passenger’s side of the
truck (or to the moments “right before” he did so). App. at
46. When asked to “approximate how much time had passed
since when [he] first left the cruiser and approached the truck
until this period whe[n] [he was] walking to the passenger’s
side of the truck,” he responded, “I would say about maybe
three minutes.” Id. As is apparent from the question as well
as his use of “would,” “about,” and “maybe,” Cannon was
approximating how long into the stop he decided to search the
passengers. Accordingly, this statement is not exact. We
therefore cannot simply ask whether Gonzalez was on- or off-
mission at minute 3:00 on the video. That is especially true
since the video shows us exactly when Cannon walked
around the front of the truck: minute 4:43—a full minute and
ten seconds after Gonzalez is clearly seen stopping his DUI
interrogation of the driver. It therefore appears that Cannon
developed reasonable suspicion after Gonzalez paused the

                               12
stop is unlawful if not related to the mission (i.e., off-
mission). We thus must ask whether ensuring Cannon’s
safety was a related inquiry to the field sobriety test,
justifying this otherwise unconstitutional extension.
        We are unconvinced by the government’s argument
that being in a high-crime area justifies this extension.79
Likewise, Cannon’s attempt to explain his conduct by saying
that he wanted to “engage” the passengers does not put the
resulting extension of the stop back on-mission.80 Even if
Cannon were concerned with enhancing the security of the
traffic stop, it is not at all apparent how “engag[ing]” with the
passengers by getting inside the truck with two unknown
passengers enhanced security.81 On the contrary, this
precarious conduct required Gonzalez to pause the sobriety
test so that he could ensure his partner’s safety. Because
Cannon created a safety concern by going off-mission, the
officers cannot rely upon that concern to justify detouring
from the original purpose of the traffic stop.82 Moreover,
even if Cannon had been suspicious before entering the truck,
such suspicion would not justify kneeling on the front seat
inside the truck with two unknown passengers.83 Ensuring


field sobriety test, but, again, this presents a factual issue that
is unnecessary for us or the District Court to confront at this
juncture.
79
   See Wardlow, 528 U.S. at 124; Brown, 443 U.S. at 52.
80
   App. at 43.
81
   App. at 43.
82
   Green, 897 F.3d at 182 (“‘[S]afety precautions taken in
order to facilitate’ investigation of other crimes are not
justified as part of a routine traffic stop.” (quoting Rodriguez,
575 U.S. at 356)); see also King, 563 U.S. at 461 (explaining
that the “‘police-created exigency’ doctrine” prevents police
from relying on an exigency that was “‘created’ or
‘manufactured’ by the conduct of the police”); Coles, 437
F.3d at 366 (“Exigent circumstances, however, do not meet
Fourth Amendment standards if the government deliberately
creates them.”).
83
   See Mimms, 434 U.S. at 110–11 (recognizing the
“inordinate risk confronting an officer as he [or she]
approaches a person seated in an automobile” as justification
for ordering occupants out of a car).
                                13
Cannon’s safety was thus not a related inquiry. Accordingly,
pausing the field sobriety test for this reason was off-mission.
        The District Court found that Cannon “was [initially]
justified in looking into the vehicle to maintain the safety of
the officers and passengers during the open investigations.”84
Cannon did not just look inside the truck, however. He
entered it. He kneeled on the front seat with only his feet
dangling outside the door. In doing so, he placed himself in
jeopardy and created a situation whereby Officer Gonzalez
felt compelled to pause the DUI inquiry to ensure Cannon’s
safety.85 Again, this type of police-created exigency cannot
justify going off-mission. Because this off-mission conduct
was without reasonable suspicion and extended the traffic
stop, it was unlawful under Rodriguez and the subsequent
search violated Hurtt’s Fourth Amendment rights.
        Moreover, as should be obvious from our discussion,
we are not persuaded by the government’s argument that the
Fourth Amendment intrusion resulting from Gonzalez going
off-mission was permissible because the off-mission conduct
was de minimis. We need only address this argument briefly
as Rodriguez clearly forecloses it. In Rodriguez, the Court
held that even de minimis extensions of a traffic stop for
“unrelated inquiries,” such as checking on Cannon’s off-


84
  App. at 15–16.
85
  Cannon’s conduct was a Fourth Amendment search and
thus off-mission, if not supported by reasonable suspicion.
See United States v. Pierce, 622 F.3d 209, 213–14 (3d Cir.
2010) (distinguishing between a drug-sniffing dog jumping
into a car of its own volition and being induced to do so by an
officer to determine whether a Fourth Amendment search
occurred); United States v. Ngumezi, 980 F.3d 1285, 1289
(9th Cir. 2020) (“apply[ing] a bright-line rule that opening a
door and entering the interior space of a vehicle constitutes a
Fourth Amendment search” and holding that an officer
violated the Fourth Amendment when he “leaned in across
the plane of the door”); see also New York v. Class, 475 U.S.
106, 114–15 (1986) (“While the interior of an automobile is
not subject to the same expectations of privacy that exist with
respect to one’s home, a car’s interior as a whole is
nonetheless subject to Fourth Amendment protection from
unreasonable intrusions by the police.”).
                               14
mission activity, are unlawful.86 To allow for even de
minimis extensions in effect would allow “an officer [to] earn
bonus time to pursue an unrelated criminal investigation.”87
Whether or not Gonzalez’s off-mission activity caused “only”
de minimis delay is irrelevant to our holding that pausing the
sobriety inquiry to ensure Cannon’s safety after he climbed
into the truck ran afoul of Rodriguez and violated Hurtt’s
Fourth Amendment rights.

                        III. Conclusion
       Here, Officers Cannon and Gonzalez did what
Rodriguez prohibits. Officer Cannon created a safety concern
while off-mission from the purpose of the original traffic stop
and thereby prolonged Hurtt’s detention. Since the disputed
evidence was only uncovered after the officers went off-
mission, the officers wrongly extended the traffic stop and
violated Hurtt’s Fourth Amendment right to be free from
unreasonable searches and seizures. We thus reverse the
District Court’s denial of Hurtt’s motion to suppress, vacate
the judgment of conviction, and remand.




86
   Rodriguez, 575 U.S. at 355, 356 (“On-scene investigation
into other crimes, however, detours from [an ordinary traffic
stop’s] mission. So too do safety precautions taken in order
to facilitate such detours.” (citation omitted)).
87
   See id. at 357.
                              15